Exhibit 10.4

 

VOTING AND SUPPORT AGREEMENT

 

This VOTING AGREEMENT, dated as of November 18, 2018 (this “Agreement”), is
entered into by and among Cimarex Energy Co., a Delaware corporation (“Parent”),
and the undersigned signatory set forth on the signature pages hereto under the
heading “Company Stockholder” (“Company Stockholder”). Parent and Company
Stockholder are each sometimes referred to herein individually as a “Party” and
collectively as the “Parties.” Capitalized terms used but not defined herein
shall have the meanings assigned to them in the Merger Agreement (as defined
below).

 

W I T N E S S E T H:

 

WHEREAS, Company Stockholder is the beneficial or record owner and has either
sole voting power or shared voting power over, such number of shares of common
stock, par value $0.0001 per share (the “Company Common Stock”), of Resolute
Energy Corporation, a Delaware corporation (the “Company”), as is indicated
opposite Company Stockholder’s name on Schedule A attached hereto and
(a) includes shares of Company Common Stock (i) acquired by means of purchase,
dividend or distribution, or as a result of the exercise or vesting of Company
Equity Awards or the conversion of any convertible securities or otherwise or
(ii) held by Company Stockholder in a revocable trust or a retirement account
but (b) does not include shares of Common Stock (i) subject to future vesting
and (ii) that are not currently exercisable nor will become exercisable within
60 days of the date hereof.

 

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
CR Sub 1 Inc., a Delaware corporation and a wholly owned subsidiary of Parent
(“Merger Sub 1”), CR Sub 2 LLC, a Delaware limited liability company and a
wholly owned subsidiary of Parent (“Merger Sub 2” and, together with Merger Sub
1, the “Merger Subs”), and the Company are entering into an Agreement and Plan
of Merger (as amended from time to time, the “Merger Agreement”) that provides,
among other things, for (i) the merger of Merger Sub 1 with and into the
Company, with the Company being the surviving entity (the “First Merger”) and,
immediately thereafter, the merger of the surviving entity of the First Merger
with and into Merger Sub 2, with Merger Sub 2 being the surviving entity of such
second merger (the “Second Merger” and, collectively with the First Merger, the
“Merger”), upon the terms and subject to the conditions set forth in the Merger
Agreement;

 

WHEREAS, as a condition and an inducement to Parent’s willingness to enter into
the Merger Agreement, Parent has required that Company Stockholder agree, and
Company Stockholder has agreed to, enter into this Agreement with respect to all
Company Common Stock and Series B Preferred Stock that Company Stockholder
Beneficially Owns (including those owned of record);

 

WHEREAS, as a condition and an inducement to Parent’s willingness to enter into
the Merger Agreement, Parent has required that certain other company
stockholders (“Other Company Stockholders”) agree, and Other Company
Stockholders have agreed, to enter into substantially similar voting and support
agreements with respect to all Company Common Stock and Series B Preferred Stock
that such Other Company Stockholders Beneficially Own (including those owned of
record);

 

--------------------------------------------------------------------------------



 

WHEREAS, prior to the date hereof, the Company Board approved this Agreement and
the transactions contemplated hereby for purposes of Section 203 of the DGCL;
and

 

WHEREAS, Parent desires that Company Stockholder agrees, and Company Stockholder
is willing to agree, subject to the limitations herein, not to Transfer (as
defined below) any of its Subject Securities (as defined below), and to vote its
Subject Securities in a manner so as to facilitate consummation of the Merger as
promptly as reasonably practicable.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, do hereby agree
as follows:

 

1.  Definitions. Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Merger Agreement.
When used in this Agreement, the following terms in all of their tenses, cases
and correlative forms shall have the meanings assigned to them in this Section 1
or elsewhere in this Agreement.

 

“Beneficially Own” or “Beneficial Ownership” has the meaning assigned to such
term in Rule 13d-3 under the Exchange Act, and Company Stockholder’s beneficial
ownership of securities shall be calculated in accordance with the provisions of
such Rule (in each case, irrespective of whether or not such Rule is actually
applicable in such circumstance). For the avoidance of doubt, Beneficially Own
and Beneficial Ownership shall also include record ownership of securities.

 

“Beneficial Owners” shall mean Persons who Beneficially Own the referenced
securities.

 

“Expiration Time” shall mean the earliest to occur of (a) the Effective Time,
(b) such date and time as the Merger Agreement shall be terminated pursuant to
Article VIII thereof or (c) the termination of this Agreement by mutual written
consent of the Parties.

 

“Permitted Transfer” shall mean, in each case, with respect to Company
Stockholder, so long as (a) such Transfer is in accordance with applicable Law
and (b) Company Stockholder is, and at all times has been, in compliance with
this Agreement, (A) any Transfer of Subject Securities by Company Stockholder to
an Other Company Stockholder or to an Affiliate of Company Stockholder, so long
as such Affiliate, in connection with, and prior to, such Transfer, executes a
joinder to this Agreement, in the form attached hereto as Exhibit I, pursuant to
which such Affiliate agrees to become a party to this Agreement and be subject
to the restrictions and obligations applicable to Company Stockholder and
otherwise become a party for all purposes of this Agreement (the “Joinder”),
(B) any Transfer of Subject Securities (i) as a bona fide gift or gifts, (ii) by
will, other testamentary document or intestate succession to the legal
representative, heir, beneficiary or a member of the immediate family of Company
Stockholder, (iii) by operation of law, such as pursuant to a qualified domestic
order or as required by a divorce settlement, in each case, so long as such
transferee executes a Joinder or (iv) pursuant to net exercises in connection
with option exercises or similar transactions under the Company’s equity
incentive plans, or (C) any Transfer of Subject Securities in connection with
the consummation of the Merger and as expressly provided for in the Merger
Agreement; provided that no such Transfer shall relieve Company Stockholder from
its obligations under this Agreement, other than with respect to the Company
Common Stock transferred in accordance with the foregoing provision.

 

2

--------------------------------------------------------------------------------



 

“Subject Securities” shall mean shares of Company Common Stock, New Company
Common Stock and Company Preferred Stock.

 

“Transfer” means (a) any direct or indirect offer, sale, lease, assignment,
encumbrance, loan, pledge, grant of a security interest, hypothecation,
disposition or other transfer (by operation of law or otherwise), either
voluntary or involuntary, or entry into any contract, option or other
arrangement or understanding with respect to any offer, sale, lease, assignment,
encumbrance, loan, pledge, hypothecation, disposition or other transfer (by
operation of law or otherwise), of any capital stock or interest in any capital
stock (or any security convertible or exchangeable into such capital stock),
including in each case through the Transfer of any Person or any interest in any
Person or (b) in respect of any capital stock or interest in any capital stock,
to enter into any swap or any other agreement, transaction or series of
transactions that hedges or transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of such capital stock or
interest in capital stock, whether any such swap, agreement, transaction or
series of transaction is to be settled by delivery of securities, in cash or
otherwise. For purposes of this Agreement, “capital stock” shall include
interests in a partnership or limited liability company.

 

2.   Agreement to Retain Subject Securities.

 

2.1  Transfer and Encumbrance of Subject Securities. Other than a Permitted
Transfer, hereafter until the Expiration Time, Company Stockholder shall not,
with respect to any Subject Securities Beneficially Owned by Company
Stockholder, (a) Transfer any such Subject Securities, or (b) deposit any such
Subject Securities into a voting trust or enter into a voting agreement or
arrangement with respect to such Subject Securities or grant any proxy (except
as otherwise provided herein) or power of attorney with respect thereto.

 

2.2  Injunction. Notwithstanding anything to the contrary in this Agreement, if
at any time following the date hereof and prior to the Expiration Time a
Governmental Entity of competent jurisdiction enters an order restraining,
enjoining or otherwise prohibiting Company Stockholder or its Affiliates from
(a) consummating the transactions contemplated by the Merger Agreement or
(b) taking any action pursuant to Section 3 or Section 4, then (i) the
obligations of Company Stockholder set forth in Section 3 and the irrevocable
proxy and power of attorney in Section 4 shall be of no force and effect for so
long as such order is in effect and, in the case of clause (b), solely to the
extent such order restrains, enjoins or otherwise prohibits Company Stockholder
from taking any such action, and (ii) Company Stockholder shall cause the
Subject Securities to not be represented in person or by proxy at any meeting at
which a vote of Company Stockholder on the Merger is requested. Notwithstanding
anything to the contrary in this Section 2.2, the restrictions set forth in
Section 2.1 shall continue to apply with respect to the Subject Securities until
the Expiration Time.

 

2.3  Additional Purchases; Adjustments. Company Stockholder agrees that any
shares of Company Common Stock and any other shares of capital stock or other
equity that Company Stockholder purchases or otherwise acquires after the
execution of this Agreement and prior to the Expiration Time (the “New Company
Common Stock”) shall be subject to the terms and conditions of this Agreement to
the same extent as and shall constitute Company Common Stock, and Company
Stockholder shall promptly notify Parent of the existence of any New Company
Common Stock. In the event of any stock split, stock dividend, merger,
reorganization, recapitalization, reclassification,

 

3

--------------------------------------------------------------------------------



 

combination, exchange of shares or the like of the capital stock of the Company
affecting the Subject Securities, the terms of this Agreement shall apply to the
resulting securities.

 

2.4. Unpermitted Transfers; Involuntary Transfers. Any Transfer or attempted
Transfer of any Subject Securities in violation of this Section 2 shall, to the
fullest extent permitted by Law, be null and void ab initio. If any involuntary
Transfer of any of Company Stockholder’s Subject Securities shall occur, the
transferee (which term, as used herein, shall include any and all transferees
and subsequent transferees of the initial transferee) shall take and hold such
Subject Securities subject to all of the restrictions, liabilities and rights
under this Agreement, which shall continue in full force and effect until valid
termination of this Agreement.

 

3.  Agreement to Vote and Approve. From and after the date hereof until the
Expiration Time, at every meeting of the stockholders of the Company called with
respect to any of the following matters, and at every adjournment or
postponement thereof, and on every action or approval by written consent of the
stockholders of the Company with respect to any of the following matters,
Company Stockholder shall, and shall cause each holder of record of Subject
Securities that are Beneficially Owned by Company Stockholder on any applicable
record date to (including via proxy), vote the Subject Securities: (a) in favor
of (i) the approval of the Merger and adoption of the Merger Agreement, and
(ii) any proposal to adjourn or postpone such meeting of stockholders of the
Company to a later date if there are not sufficient votes to approve the Merger
and adopt the Merger Agreement and (b) against (i) any action or agreement that
would reasonably be expected to result in any condition to the consummation of
the Merger set forth in Article VII of the Merger Agreement not being fulfilled,
(ii) any Company Competing Proposal, (iii) any action which would materially
delay, materially postpone or materially adversely affect the consummation of
the transactions contemplated by the Merger Agreement, including the Merger, or
dilute, in any material respect, the benefit of the transactions contemplated
thereby to Parent or to Parent’s stockholders, and (iv) any action which would
result in a breach of any representation, warranty, covenant or agreement of the
Company in the Merger Agreement. The obligations specified in this Section 3
shall apply whether or not (x) the board of directors the Company (or any
committee thereof) makes a Company Change of Recommendation or (y) the Company
breaches any of its representations, warranties, agreements or covenants set
forth in the Merger Agreement.

 

4. Irrevocable Proxy. Company Stockholder hereby revokes any and all previous
proxies granted with respect to Company Stockholder’s Subject Securities. By
execution of this Agreement, Company Stockholder hereby appoints and constitutes
Parent, until the Expiration Time (at which time this proxy shall automatically
be revoked), with full power of substitution and resubstitution, as Company
Stockholder’s true and lawful attorney-in-fact and proxy (which proxy is
irrevocable and which appointment is coupled with an interest, including for
purposes of Section 212 of the DGCL), to the fullest extent of Company
Stockholder’s rights with respect to the Subject Securities Beneficially Owned
by Company Stockholder, to vote such Subject Securities solely with respect to
the matters set forth in Section 3 hereof and Company Stockholder shall retain
the authority to vote its Subject Securities in its discretion on all other
matters. Company Stockholder and the Parent (or its substitute hereunder) shall
have the right to vote the Subject Securities in accordance with this Agreement
on the matters set forth in Section 3 and Company Stockholder shall be obligated
to so vote the Subject Securities.

 

5. Representations and Warranties of Company Stockholder. Company Stockholder
represents and warrants to Parent as follows:

 

4

--------------------------------------------------------------------------------



 

5.1  Due Authority. Company Stockholder has the full power and authority to
make, enter into and carry out the terms of this Agreement and to grant the
irrevocable proxy as set forth in Section 4 hereof. This Agreement has been duly
and validly executed and delivered by such Company Stockholder and constitutes a
valid and binding agreement of Company Stockholder enforceable against it in
accordance with its terms.

 

5.2  Ownership of the Subject Securities. As of the date hereof, Company
Stockholder (a) Beneficially Owns the shares of Subject Securities indicated on
Schedule A hereto opposite Company Stockholder’s name, free and clear of any and
all Encumbrances, other than those created by this Agreement or as set forth on
Schedule B1, and, (b) except as set forth on Schedule B2, has sole voting power
or shared voting power over all of the shares of Subject Securities Beneficially
Owned by Company Stockholder. As of the date hereof, Company Stockholder does
not Beneficially Own any capital stock or other securities of the Company other
than the shares of Subject Securities set forth on Schedule A opposite Company
Stockholder’s name. As of the date hereof, Company Stockholder does not
Beneficially Own any rights to purchase or acquire any shares of capital stock
of the Company except as set forth on Schedule A opposite Company Stockholder’s
name, or as set forth on Schedule B3.

 

5.3 No Conflict; Consents.

 

(a) The execution and delivery of this Agreement by Company Stockholder does
not, and the performance by Company Stockholder of the obligations under this
Agreement and the compliance by Company Stockholder with any provisions hereof
do not and will not: (i) conflict with or violate any Law applicable to Company
Stockholder, or (ii) result in any breach of or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a Encumbrance on any of the shares
of Subject Securities Beneficially Owned by Company Stockholder pursuant to, any
note, bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which such Company Stockholder is
a party or by which Company Stockholder is bound which would materially
adversely affect Company Stockholder’s ability to perform its obligations
hereunder.

 

(b) No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity or any other Person, is
required by or with respect to Company Stockholder in connection with the
execution and delivery of this Agreement or the performance by Company
Stockholder of its obligations hereunder.

 

5.4 Absence of Litigation. There is no Proceeding pending against, or, to the
knowledge of such Company Stockholder, threatened against or affecting, Company
Stockholder that would materially adversely affect the ability of such Company
Stockholder to perform Company Stockholder’s obligations hereunder.

 

5.5 Ownership of Parent Common Stock. As of the date hereof, Company Stockholder
does not Beneficially Own directly any shares of Parent Common Stock, other than
in mutual funds or similar accounts.

 

6. Termination. This Agreement shall terminate and shall have no further force
or effect immediately as of and following the Expiration Time; provided,
however, that (a) termination of this

 

5

--------------------------------------------------------------------------------



 

Agreement shall not relieve any party from liability for breach of this
Agreement and (b) Section 10 (other than (x) the second and third sentences of
Section 10.15 and (y) Section 10.16) shall survive termination of this
Agreement.

 

7.  Notice of Certain Events. Company Stockholder shall notify Parent in writing
promptly of (a) any fact, event or circumstance that would cause or constitute,
a breach in any material respect of the representations and warranties of
Company Stockholder under this Agreement and (b) the receipt by Company
Stockholder of any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with this
Agreement; provided, however, that the delivery of any notice pursuant to this
Section 7 shall not limit or otherwise affect the remedies available to any
party.

 

8.  No Solicitation. Company Stockholder will not, and will cause its
Representatives not to, and will not announce any intention to, directly or
indirectly, (a) initiate, solicit or knowingly encourage or knowingly facilitate
any inquiries, proposals, or offers regarding, or the making of a Company
Competing Proposal, (b) engage in any discussions or negotiations with any
Person with respect to a Company Competing Proposal, (c) furnish any non-public
information regarding the Company or its Subsidiaries, or access to the
properties, assets or employees of the Company or its Subsidiaries, to any
Person in connection with or in response to a Company Competing Proposal,
(d) enter into any letter of intent or agreement in principle, or other
agreement or commitment in respect of any proposal or offer that constitutes a
Company Competing Proposal or (e) resolve, agree or publicly propose to, or
permit the Company or any of its Subsidiaries or any of its or their
Representatives to agree or publicly propose to take any of the actions referred
to in clauses (a) — (d). Notwithstanding anything in this Agreement to the
contrary, Company Stockholder, directly or indirectly through one or more of its
Representatives, may engage in the actions referred to in clauses (a) - (d) of
this Section 8 with any Person if the Company is permitted to engage in such
actions with such Person pursuant to Section 6.3 of the Merger Agreement, in
each case subject to the restrictions and limitations set forth in Section 6.3
of the Merger Agreement.

 

9.  Waiver of Certain Actions.

 

(a) Company Stockholder hereby waives, and agrees not to exercise, any rights of
appraisal or rights of dissent from the Merger that Company Stockholder may have
with respect to the Subject Securities.

 

(b) Company Stockholder hereby agrees not to commence or participate in, and to
take all actions necessary to opt out of any class in any class action with
respect to, any claim, derivative or otherwise, against Parent, the Company or
any of their respective Subsidiaries or successors (i) challenging the validity
of, or seeking to enjoin or delay the operation of, any provision of this
Agreement or the Merger Agreement (including any claim seeking to enjoin or
delay the Closing) or (ii) alleging a breach of any duty of the Company Board or
Parent Board in connection with the Merger Agreement, this Agreement or the
transactions contemplated thereby or hereby.

 

10.  Miscellaneous.

 

10.1  Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions of this Agreement or the
validity or enforceability of the offending term

 

6

--------------------------------------------------------------------------------



 

or provision in any other situation or in any other jurisdiction. If a final
judgment of a court of competent jurisdiction declares that any term or
provision of this Agreement is invalid or unenforceable, the Parties agree that
the court making such determination shall have the power to limit such term or
provision, to delete specific words or phrases or to replace such term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, and this Agreement shall be valid and enforceable as so modified. In
the event such court does not exercise the power granted to it in the prior
sentence, the Parties agree to replace such invalid or unenforceable term or
provision with a valid and enforceable term or provision that will achieve, to
the extent possible, the economic, business and other purposes of such invalid
or unenforceable term or provision.

 

10.2  Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the Parties (whether by
operation of law or otherwise) without the prior written consent of the other
Party. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the Parties and their respective
successors and permitted assigns. Any purported assignment in violation of this
Section 10.2 shall be void and shall not be deemed to prevent Parent from
engaging in any merger, consolidation or other business combination transaction.

 

10.3  Amendments and Modifications. No provision of this Agreement may be
amended or modified unless such amendment or modification is in writing and
signed by (a) Parent, and (b) Company Stockholder.  No failure or delay by any
Party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by applicable Law.

 

10.4  Notices. All notices, requests and other communications to any party
under, or otherwise in connection with, this Agreement shall be in writing and
shall be deemed to have been duly given (a) if delivered in person, upon
delivery; (b) if transmitted by electronic mail (“e-mail”), upon confirmation of
receipt of such e-mail; or (c) if transmitted by national overnight courier,
upon delivery, in each case addressed as follows:

 

(a) if to Parent or the Merger Subs, to:

 

Cimarex Energy Co.

1700 Lincoln Street, Suite 3700

Denver, Colorado 80203

Attention:  [Francis Barron]

E-mail:  [fbarron]@cimarex.com

 

7

--------------------------------------------------------------------------------



 

with a required copy to (which copy shall not constitute notice):

 

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park, Bank of America Tower
New York, New York 10036

Attention:  Jeffrey Kochian
E-mail:  jkochian@akingump.com

 

Akin Gump Strauss Hauer & Feld LLP

1111 Louisiana St, 44th Floor
Houston, Texas 77002

Attention:  Christine LaFollette
E-mail:  clafollette@akingump.com

 

(b) if to Company Stockholder, to:

 

Resolute Energy Corporation

1700 Lincoln Street, Suite 2800

Denver, Colorado 80203

Attention:  Michael Stefanoudakis

E-mail:  michael.stefanoudakis@resoluteenergy.com

 

with a required copy to (which copy shall not constitute notice):

 

Arnold & Porter
370 17th Street, Suite 4400
Denver, Colorado 80202
Attention:  Ron Levine
E-mail: ron.levine@arnoldporter.com

 

Or to such other address as any Party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective upon receipt.

 

10.5 Governing Law. This Agreement, and all claims or causes of action (whether
in contract or tort) that may be based upon, arise out of or related to this
Agreement, or the negotiation, execution or performance of this Agreement, shall
be governed by and construed in accordance with the laws of the State of
Delaware, without giving effect to the principles of conflicts of laws thereof.

 

10.6  Submission to Jurisdiction. The Parties irrevocably submit to the
jurisdiction of the Court of Chancery of the State of Delaware or, if the Court
of Chancery of the State of Delaware or the Delaware Supreme Court determines
that, notwithstanding Section 111 of the DGCL, the Court of Chancery does not
have or should not exercise subject matter jurisdiction over such matter, the
Superior Court of the State of Delaware and the federal courts of the United
States of America located in the State of Delaware solely in connection with any
dispute that arises in respect of the interpretation and enforcement of the
provisions of this Agreement and the documents referred to in this Agreement or
in respect of the transactions, and hereby waive, and agree not to assert, as a
defense in any action, suit or Proceeding for interpretation or enforcement
hereof or any such document that it is not subject thereto or that such action,
suit or Proceeding may not be brought or is not maintainable in said courts or
that venue

 

8

--------------------------------------------------------------------------------



 

thereof may not be appropriate or that this Agreement or any such document may
not be enforced in or by such courts, and the Parties irrevocably agree that all
claims with respect to such action, suit or Proceeding shall be heard and
determined exclusively by such a Delaware state or federal court. The Parties
hereby consent to and grant any such court jurisdiction over the person of such
Parties and over the subject matter of such dispute and agree that mailing of
process or other papers in connection with such action, suit or Proceeding in
the manner provided in Section 10.4 or in such other manner as may be permitted
by Law shall be valid and sufficient service thereof.

 

10.7  Enforcement. The Parties agree that irreparable damage, for which monetary
damages would not be an adequate remedy, would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached by the Parties. Prior to the
termination of this Agreement pursuant to Section 6, it is accordingly agreed
that the Parties shall be entitled to an injunction or injunctions, or any other
appropriate form of specific performance or equitable relief, to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of competent jurisdiction, in each case in accordance with
this Section 10.7, this being in addition to any other remedy to which they are
entitled under the terms of this Agreement at law or in equity.

 

10.8  No Third Party Beneficiaries. Nothing in this Agreement express or
implied, is intended to or shall confer upon any Person other than the Parties
any right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

 

10.9 WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (B) SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THE FOREGOING WAIVER;
(C) SUCH PARTY MAKES THE FOREGOING WAIVER VOLUNTARILY AND (D) SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 10.9.

 

10.10  Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the Parties with respect to the subject matter hereof.

 

10.11  Counterparts. This Agreement may be executed in two or more counterparts,
including via electronic means (such as Docusign, Adobe Sign, photocopy or scan
of an original signature, or otherwise), all of which shall be considered one
and the same agreement and shall become effective when two or more counterparts
have been signed by each of the Parties and delivered to the other Parties, it
being understood that all parties need not sign the same counterpart.

 

9

--------------------------------------------------------------------------------



 

10.12  No Agreement Until Executed. This Agreement shall not constitute or be
deemed to evidence a contract, agreement, arrangement or understanding between
the Parties unless and until (a) the Company Board approves the Merger
Agreement, and the transactions and documents contemplated thereby, including
this Agreement, (b) the Merger Agreement is executed and delivered by all
parties thereto, and (c) this Agreement is executed and delivered by the
Parties.

 

10.13  Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the Party incurring such cost or expense, whether or
not the Merger is consummated.

 

10.14 Action in Company Stockholder Capacity Only. No Person executing this
Agreement (or designee or Representative of such Person) who has been, is or
becomes during the term of this Agreement a director or officer of the Company
shall be deemed to make any agreement or understanding in this Agreement in such
Person’s capacity as a director or officer of the Company. The Parties
acknowledge and agree that this Agreement is entered into by Company Stockholder
solely in its capacity as the Beneficial Owner of shares of Subject Securities,
and not, if applicable, in such Company Stockholder’s capacity as a director,
officer or employee of the Company, and nothing in this Agreement shall
(a) restrict in any respect any actions taken (or failure to take actions) by
Company Stockholder or its designees or Representatives who are a director or
officer of the Company solely in his or her capacity as a director or officer of
the Company or (b) be construed to prohibit, limit or restrict Company
Stockholder from exercising its fiduciary duties as a director or officer of the
Company. For the avoidance of doubt, nothing in this Section 10.14 shall in any
way modify, alter or amend any of the terms of the Merger Agreement.

 

10.15  Documentation and Information. Company Stockholder shall not make any
public announcement or statement regarding this Agreement and the transactions
contemplated hereby without the prior written consent of Parent (such consent
not to be unreasonably withheld), except as may be required by applicable Law
(provided that reasonable notice of any such disclosure will be provided to
Parent). Company Stockholder consents to and hereby authorizes Parent and the
Company to publish and disclose in all documents and schedules filed with the
SEC, and any press release or other disclosure document that Parent reasonably
determines to be necessary in connection with the Merger and any transactions
contemplated by the Merger Agreement, Company Stockholder’s identity and
ownership of the Subject Securities, the existence of this Agreement and the
nature of Company Stockholder’s commitments and obligations under this
Agreement, and Company Stockholder acknowledges that Parent may, in Parent’s
sole discretion, file this Agreement or a form hereof with the SEC or any other
Governmental Entity. Company Stockholder agrees to promptly give Parent any
information it may reasonably require for the preparation of any such disclosure
documents, and Company Stockholder agrees to promptly notify Parent of any
required corrections with respect to any written information supplied by Company
Stockholder specifically for use in any such disclosure document, if and to the
extent that any such information shall have become false or misleading in any
material respect.

 

10.16  Obligation to Update Schedule A. Company Stockholder agrees that in
connection with any acquisitions or Transfers (to the extent permitted) of
Subject Securities by Company Stockholder, Company Stockholder will, as promptly
as practicable following the completion of thereof, notify Parent in writing of
such acquisition or Transfer and the Parties will update Schedule A to reflect
the effect of such acquisition or Transfer.

 

[Signature pages follow]

 

10

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement by their
authorized representatives as of the date first above written.

 

 

 

CIMAREX ENERGY CO.

 

 

 

 

 

 

 

By:

/s/ Thomas E. Jorden

 

 

Name:

Thomas E. Jorden

 

 

Title:

President and Chief Executive Officer

 

SIGNATURE PAGE TO VOTING AGREEMENT

 

--------------------------------------------------------------------------------



 

 

/s/ Richard Betz

 

Richard Betz

 

SIGNATURE PAGE TO VOTING AGREEMENT

 

--------------------------------------------------------------------------------



 

SCHEDULE A

 

Company Stockholder

 

Number of Shares of
Company Common
Stock
Beneficially Owned

 

Number of Shares of
Company Common
Stock Owned of
Record

 

Number of Shares
of Company
Preferred Stock
Beneficially Owned

 

Number of Shares of
Company Preferred
Stock Owned of
Record

 

Richard Betz

 

323,964

(1)

323,964

 

—

 

—

 

 

--------------------------------------------------------------------------------

(1) Includes 129,553 shares of Company Restricted Stock subject to time and
performance vesting criterial, which vest in annual installments in accordance
with such criteria through March 8, 2021. Includes Company Options to purchase
60,286 shares of Common Stock that are vested and exercisable.  Includes 32,660
shares held by Mr. Betz in an IRA account

 

SCHEDULE A TO VOTING AGREEMENT

 

--------------------------------------------------------------------------------



 

SCHEDULE B

 

B1

 

None.

 

--------------------------------------------------------------------------------



 

B2

 

None.

 

--------------------------------------------------------------------------------



 

B3

 

17,126 unvested Company Options (subject to time-based vesting criteria, vesting
March 8, 2019)

 

72,662 Company Outperformance RSUs (earned based on performance-based vesting
criteria through March 8, 2021)

 

Note that these securities are not considered “beneficially owned” since the
Stockholder does not have the right to acquire beneficially ownership of such
security within 60 days.

 

--------------------------------------------------------------------------------



 

Exhibit I

 

JOINDER AGREEMENT

 

This Joinder Agreement (“Joinder Agreement”) is executed by the undersigned
(the “Transferee”) pursuant to the terms of that certain Voting Agreement, dated
as of November 18, 2018 (the “Voting Agreement”) by and between Cimarex Energy
Co., a Delaware corporation, and Richard F. Betz ( “Company Stockholder”).
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Voting Agreement. By the execution of this Joinder Agreement, the
Transferee agrees as follows:

 

(a) Acknowledgment. Transferee acknowledges that Transferee is the recipient of
a Transfer of Subject Securities of Resolute Energy Corporation , a Delaware
corporation, subject to the terms and conditions of the Voting Agreement (the
“Transfer Securities”).

 

(b) Agreement. Transferee (i) agrees that the Transfer Securities shall be bound
by and subject to the terms of the Voting Agreement, (ii) hereby adopts the
Voting Agreement with the same force and effect as if Transferee were originally
a party thereto and (iii) agrees to be subject to the restrictions and
obligations applicable to Company Stockholder and otherwise become a party to
the Voting Agreement for all purposes thereunder.

 

(c) Notice. Any notice required or permitted by the Voting Agreement shall be
given to Transferee at the address listed beside Transferee’s signature below.

 

EXECUTED AND DATED this       day of            ,          .

 

 

 

TRANSFEREE

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Address:

 

 

Email:

 

 

ACCEPTED AND ACKNOWLEDGED:

 

CIMAREX ENERGY CO.

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

 